784 N.W.2d 48 (2010)
Albert BEST, Vivian Best, Deborah Austin, Cheryl Crist, Heidi Rice, Michael A. Vallillo, Maria Vallillo, and Martha Szostak, Plaintiffs, and
Sharon Day and Julian Howard, Plaintiffs-Appellees,
v.
PARK WEST GALLERIES, INC., Albert Scaglione, and Morris Shapiro, Defendants, and
Royal Carribean Cruises, Ltd., Defendant-Appellant.
Docket No. 140678. COA No. 293502.
Supreme Court of Michigan.
July 15, 2010.

Order
On order of the Court, the application for leave to appeal the December 11, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.